            Case 5:21-cv-00898-BLF Document 11 Filed 02/09/21 Page 1 of 4



 1 STONE & MAGNANINI LLP
   David S. Stone (Pro Hac Vice Application Forthcoming)
 2 100 Connell Drive, Suite 2200
   Berkeley Heights, NJ 07922
   Tel: (973) 218-1111
 3 Fax: (973) 218-1106

 4 BESHADA FARNESE LLP
   Peter J. Farnese (SBN 251204)
 5 pjf@bfllplaw.com
   700 South Flower St., Suite 1000
 6 Los Angeles, California 90017
   Telephone: 310-356-4668
 7 Facsimile:     310-388-1232

 8 Attorneys for Plaintiff
   Telebrands Corp.
 9

10                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     TELEBRANDS CORP.,                               CASE NO.: 5:21-cv-00898-BLF
12
                      Plaintiff,                     PLAINTIFF TELEBRANDS CORP.’S
13                                                   RESPONSE TO THE COURT’S
           v.                                        FEBRUARY 8, 2021 ORDER RE: SERVICE
14                                                   OF NOTICE TO DEFENDANTS
   VINDEX SOLUTIONS LLC, CORNERSTONE
15
   TRADING LLC, GLORIA BUSINESS, INC.,               TRO Hearing Date: February 11, 2021
16 TECHNO ZONE, LLC, OKAPI, LLC, HENAN               Time: 9:00 am
   DERUN NEW MATERIAL TECHNOLOGY CO,                 Crtm: Zoom Hearing
17 LTD., SHEN ZHEN HEI SHI INVESTMENT
   LTD., and XNH US,
18
                                                     Complaint Filed: February 4, 2021
                  Defendant.                         Trial Date: [None Set]
19

20

21

22

23

24

25

26

27

28

                                                                               Case No. 5:21-cv-00898-BLF
     PLAINTIFF TELEBRANDS’ CORP.’S RESPONSE TO FEB 8, 2021 ORDER RE: SERVICE
            Case 5:21-cv-00898-BLF Document 11 Filed 02/09/21 Page 2 of 4



 1         Plaintiff Telebrands Corp. (“Telebrands”) provides the following update on the steps it has

 2 taken to serve Defendants and respectfully requests that the Court provide further guidance as to the

 3 upcoming oral argument before this Court on February 11, 2021.

 4         A.      The Court’s Order Setting the TRO Hearing And Directing Email Service of the

 5                 Order on Defendants

 6         In Telebrands’ application to the Court filed on February 4, 2021, Telebrands sought an Order

 7 authorizing bifurcated and alternative service of process, permitting it to serve Defendants by email

 8 where it was possible and to serve the remaining Defendants via Amazon as that was the only method

 9 of communication it could locate. See Declaration of Michael A. Clore, dated February 9, 2021

10 (“Clore Cert.”), ¶ 3. On February 8, 2021, this Court entered an Order directing Telebrands to serve

11 Defendants with notice of the Order, and to file proof of service. See Dkt. No. 10; see also Clore Cert.

12 at ¶ 4. . Specifically, the February 8, 2021 order directed Telebrands to serve Defendants with notice

13 of the order via email; however, Telebrands was not in possession of valid, individual emails for every

14 Defendant. Id. at ¶ 5. Telebrands was unclear whether the Court also intended to authorize it to serve

15 the remaining Defendants via Amazon Sellers Messaging Assistant. Id.

16         B.      Summary of Telebrands’ Attempts to Serve Defendants

17           Further investigation revealed that most of Defendants did not appear to have actual email

18 presence on the internet and appeared to be shell companies. In addition, those emails that Telebrands

19 thought it possessed were actually inoperable. Id. at ¶ 6. This supports Telebrands belief that

20 Defendants are all sham companies, who purposely avoid providing any contact information in order

21 to more anonymously take advantage of and trade on the success and popularity of companies such as

22 Telebrands with the belief that they will not be caught by avoiding service. Id.

23         Accordingly, endeavoring to comply to the extent possible with the Court’s February 8, 2021

24 Order, Telebrands successfully caused to be served on all Defendants the February 8, 2021 Order via

25 email through the Amazon Seller Messaging Assistant. Id. at ¶ 7; see also Id. at Ex. A. The Amazon

26 Seller Messaging Assist permits consumers or other interested parties to send email messages to

27 Amazon sellers through Amazon’s servers. Id. at ¶ 8. However, while Telebrands was able to serve

28 Defendants with notice of the February 8, 2021 Order, the limitations of the Amazon Seller Messaging

                                                      -1-                             Case No. 5:21-cv-00898-BLF
     PLAINTIFF TELEBRANDS’ CORP.’S RESPONSE TO FEB 8, 2021 ORDER RE: SERVICE
              Case 5:21-cv-00898-BLF Document 11 Filed 02/09/21 Page 3 of 4



 1 Assistant did not permit attachment of documents the size of the complaint, brief and other moving

 2 papers. Id. at ¶ 9.

 3            Having discovered that fact, Telebrands endeavored to serve Defendants VindEx Solutions

 4 LLC, Cornerstone Trading LLC, Gloria Business, Inc., Techno Zone, LLC, and Okapi, LLC with its

 5 moving papers via overnight mail. Id. at ¶ 10. However, in light of Covid-19, Telebrands was unable

 6 to locate any overnight mail services that were open by the time it contacted them. Id. Accordingly, on

 7 or about February 9, 2021, as early as possible, Telebrands served those defendants whose addresses it

 8 knew by overnight mail. Id. at ¶ 11. Telebrands also gave notice to all Defendants that to the extent it

 9 could not serve them the documents physically, if they wanted copies of those moving documents, it

10 would promptly provide them with the documents in electronic format if they wanted copies. Id. at ¶

11 12; see also Id. at Ex. B.

12            Telebrands has received a number of responses through the Amazon Seller Messaging

13 Assistant which confirm that this method of communicating with Defendants has proven effective. Id.

14 at ¶ 13.

15            Based on the foregoing, the following Defendants have been served with the February 8, 2021

16 Order, and by February 10, 2021 will also be served with and the moving papers: (1) VindEx Solutions

17 LLC; (2) Cornerstone Trading LLC; (3) Gloria Business, Inc.; (4) Techno Zone, LLC; and (5) Okapi,

18 LLC. Id. at ¶ 14. The remaining Defendants, Henan Derun New Material Technology Co., Ltd., Shen

19 Zhen Hei Shi Investment ltd., and XNH US, have been served with the Order but not the moving

20 papers. Id. at ¶ 15.

21            C.     Request for Clarification of Order Requiring Service By Email

22            Telebrands respectfully requests assistance from the Court as to whether the Court wants to

23 continue forward with the oral argument scheduled for Thursday, February 11, 2021 given the state of

24 the matter with Defendants that were served with the Order on Monday, but have not yet received the

25 moving papers, or if the Court would prefer to defer this matter until some time in the following week

26 when Telebrands can ensure that all Defendants have been served.

27

28

                                                      -2-                           Case No. 5:21-cv-00898-BLF
     PLAINTIFF TELEBRANDS’ CORP.’S RESPONSE TO FEB 8, 2021 ORDER RE: SERVICE
            Case 5:21-cv-00898-BLF Document 11 Filed 02/09/21 Page 4 of 4



 1         While Telebrands wants relief at the earliest possible time, it also wants to ensure that it has

 2 complied with the Court’s notice requirements and satisfied the Court that at a minimum all

 3 Defendants have notice of this hearing

 4

 5 DATED: February 9, 2021                   STONE & MAGNANINI LLP
                                                 David S. Stone, pro hac vice forthcoming
 6

 7                                           BESHADA FARNESE LLP

 8                                           By:     s/ Peter J. Farnese
                                                     Peter J. Farnese
 9
                                             Attorneys for Plaintiff
10                                           Telebrands Corp.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-                            Case No. 5:21-cv-00898-BLF
     PLAINTIFF TELEBRANDS’ CORP.’S RESPONSE TO FEB 8, 2021 ORDER RE: SERVICE
